           Case 2:18-cv-05630-PD Document 40 Filed 06/18/19 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIFFIN EPS, LLC and TIFFIN MOUNT
AIRY, LLC, on behalf of themselves and
all others similarly situated,

              Plaintiffs,                      No. 2:18-cv-05630-PD

      v.

GRUBHUB INC.,

              Defendant.


     DEFENDANT GRUBHUB INC.’S SUPPLEMENTAL BRIEF
 SUPPORTING ITS RENEWED MOTION TO COMPEL ARBITRATION

   Defendant Grubhub Inc. submits this supplemental brief supporting its renewed

motion to compel arbitration (ECF 28) for the limited purpose of responding to ar-

guments and authorities newly raised in Plaintiffs’ surreply (“Surreply”) (ECF 38).

   First, Grubhub’s contracts with Plaintiffs are not “browsewrap,” as Plaintiffs

now suggest. Surreply 2–3. They are written contracts, signed in 2011. GH Br. 3–

4; ECF 28-4, 28-5. Each expressly incorporates the GH.com ToUs and directs Plain-

tiffs to Grubhub’s website to view those terms. Id. By directing Plaintiffs to a web-

site that contained a link to the terms, either at the bottom of the page or later in the

second paragraph, the contracts provided sufficient direction. See Schwartz v. Com-

cast, 256 F. App’x 515, 518–20 (3d Cir. 2007) (the “terms of the contract were avail-

able to Schwartz via the web site, and thus they are binding, despite the fact that he
         Case 2:18-cv-05630-PD Document 40 Filed 06/18/19 Page 2 of 9



was unaware of them”); One Beacon Ins. Co. v. Crowley Marine Servs., 648 F.3d

258, 263, 268, 266–71 (5th Cir. 2011) (enforcing terms that were not at a specific

URL but required sifting through several drop down menus because a “reasonably

prudent person should have seen them”); GH Br. 12–13; GH Reply 1–2. Plaintiffs’

browsewrap cases (new and old) are irrelevant here because they do not involve

written, signed agreements. Surreply 3–4 n.9; see Meyer v. Uber Techs., Inc., 868

F.3d 66, 75 (2d Cir. 2017) (distinguishing online “browsewraps” from other agree-

ments because, for example, they do “not require the user to expressly assent”).

   Second, Plaintiffs are also bound by their agreement to the OrderHub ToUs.

Plaintiffs affirmatively clicked “accept” to those terms in 2013 when activating their

OrderHub tablets. GH Br. 4–8, 15–17; GH Reply 4–7. Plaintiffs do not dispute

these facts, but rather newly speculate that the 2015 OrderHub user guide might not

reflect the process that existed in 2013. Surreply 10–11. But Ms. Kokos stated in

her May 31, 2019 declaration that the screenshot was “[a]n image of the OrderHub

screen that existed in 2013.” ECF 28-3 ¶ 24. There is no contrary evidence. Plain-

tiffs’ attempt to establish “metaphysical doubt” does not create a genuine dispute.

Scott v. Harris, 550 U.S. 372, 380 (2007).

   Plaintiffs also newly claim the OrderHub ToUs were not sufficiently obvious.

Surreply 10–11. But the screenshots that Grubhub submitted demonstrate the ToUs

were clearly displayed, unlike in the cases cited by Plaintiffs. Compare GH Br. 5,



                                        -2-
         Case 2:18-cv-05630-PD Document 40 Filed 06/18/19 Page 3 of 9



with Sgouros v. TransUnion Corp., 817 F.3d 1029, 1035 (7th Cir. 2016) (unlike here,

the website “contained no clear statement that [plaintiff’s] purchase was subject to

any terms”), and Specht v. Netscape Comms. Corp., 306 F.3d 17, 23 (2d Cir. 2002)

(unlike here, information about terms required scrolling past button to download

software). In fact, Sgouros recognized that, under Illinois law, an agreement can be

formed “by placing the agreement, or a scroll box containing the agreement, or a

clearly labeled hyperlink to the agreement, next to an ‘I Accept’ button that unam-

biguously pertains to that agreement.” 817 F.3d at 1036. That is exactly what Grub-

hub did with the OrderHub ToUs: it included them directly above the statement, “I

hereby agree to be bound to the Restaurant Application Terms of Use and Release

of Liability,” and directly above the “I Accept” button. GH Br. 5; ECF 28-21.

    Third, Plaintiffs are also bound by Grubhub’s modifications to the OrderHub

ToUs in 2016, which added an arbitration and class waiver provision.1 When ac-

cepting the OrderHub ToUs, Plaintiffs agreed Grubhub could modify them “at any



1
  Plaintiffs argue, for the first time in a footnote in their surreply, that the arbitration
agreements are unconscionable. Surreply 5 n.10. But the consumer cases they cite
are inapposite. Razor involved a contract that was not disclosed until after a pur-
chase, 854 N.E.2d 607, 622–23 (Ill. 2006), unlike here, where Plaintiffs undisput-
edly had access to the ToUs before they started using Grubhub. Kinkel rejected class
waiver, and is no longer good law after AT&T v. Concepcion, 563 U.S. 333 (2011).
And Frank’s Maintenance involved a contract where a provision pointing to the dis-
puted clause had been “stamped over, indicating that [it] was irrelevant”—nothing
like here, where the incorporation of the GH.com ToUs was clear and the GFR ToUs
are located on nearly every GFR page. 408 N.E.2d 403, 411 (Ill. App. 3d 1980).


                                           -3-
         Case 2:18-cv-05630-PD Document 40 Filed 06/18/19 Page 4 of 9



time without prior notice.” GH Br. 4–8, 15–17; GH Reply 4–7. Unilateral modifi-

cations to contracts are enforceable if the right is reserved and the other party is on

reasonable notice. See Hammarquist v. United Cont’l, 809 F.3d 946, 949–50 (7th

Cir. 2016) (no breach where defendant could “modify the program benefits at any

time, with or without notice”); Lebowitz v. Dow Jones & Co., 847 F. Supp. 2d 599,

604 (S.D.N.Y. 2012) (unilateral modification binding if reasonable), aff’d, 508 F.

App’x 83 (2d Cir. 2013).

   Indeed, a “unilateral right to modify [a] contract by posting a new one” is binding

on “internet-savvy corporate parties that entered a contract on the internet and agreed

to make changes through the internet.” Margae, Inc. v. Clear Link Techs., LLC,

2008 WL 2465450, at *7 (D. Utah June 16, 2008); see One Beacon, 648 F.3d at 266–

71 (reasonable notice where terms “at all times available” online for “internet savvy”

“commercial entities”). And courts routinely enforce modifications in such circum-

stances. See Patco Constr. Co. v. People’s United Bank, 2011 WL 2174507, at *25

(D. Me. May 27, 2011) (commercial developer bound by modified agreement posted

online), rev’d in part on unrelated grounds, 684 F.3d 197 (1st Cir. 2012); Harold H.

Huggins Realty, Inc. v. FNC, Inc., 575 F. Supp. 2d 696, 707–08 (D. Md. 2008)

(amendments to contract between appraisers and appraisal service posted on website

per modification clauses of earlier agreements effective); MySpace, Inc. v. TheG-




                                         -4-
         Case 2:18-cv-05630-PD Document 40 Filed 06/18/19 Page 5 of 9



lobe.com, Inc., 2007 WL 1686966, at *9–10 (C.D. Cal. Feb. 27, 2007) (binding “so-

phisticated business entity whose area of expertise involves Internet related technol-

ogy” to contract modifications made by posting new agreement on website).

   Here, it is undisputed that Plaintiffs are sophisticated business entities. Tiffin

runs a chain of restaurants with their own online ordering system utilizing at least

three separate sets of internet terms of use. GH Br. 3, 8. Tiffin reserves the right to

modify its own website terms “without notice” and has in fact done so. Id. For

commercial entities like Plaintiffs that impose online terms on their own customers,

posting the modified GFR ToUs on the GFR platform (which includes links on

nearly every page) was more than enough on its own. GH Br. 8. Indeed, that is

precisely what Plaintiffs agreed to. GH Br. 5–6 (OrderHub ToUs pointed to Grub-

hub.com and stated “continued use . . . following modifications” was binding).

   But here there was even more notice, as it is also unrefuted that Grubhub accounts

associated with Tiffin users clicked on the GFR ToUs at least nine times since April

2018. GH Br. 6–7, 16–17; GH Reply 7–9. Plaintiffs’ focus on just one of the clicks

by an account associated with Mt. Airy, speculating that it could have been “literally

anyone walking by,” falls short. Surreply 9–10. Not only does speculation not cre-

ate a genuine dispute, see Scott, 550 U.S. at 380, but “[p]assword-sharing . . . cannot

be used as a back door to undermine the contractual landscape governing internet

commerce,” Nicosia v. Amazon.com, Inc., 2019 WL 2482674, at *12 (E.D.N.Y. June



                                         -5-
         Case 2:18-cv-05630-PD Document 40 Filed 06/18/19 Page 6 of 9



14, 2019). As such, the unrefuted evidence that Grubhub accounts with administra-

tor rights for Tiffin restaurants (including an account specifically associated with

Mt. Airy and Tiffin’s CEO Narula) clicked on the GFR ToUs binds Plaintiffs. GH

Br. 16–17. Those accounts conducted all aspects of Tiffin’s business on GFR, and

Plaintiffs agreed they would be bound by “all activities that occur under [their] pass-

word or account, and for any other actions taken in connection with the account or

password.” GH Reply 10-11; GH Br. 21–22. Plaintiffs cannot hide from these un-

disputed facts.2

    Therefore, Plaintiffs are bound by their agreements and Grubhub’s modifications.

Plaintiffs’ newly cited cases, Rodman and Douglas, are irrelevant, as they both in-

volved consumers, not commercial entities. Surreply 4–5; Rodman, 2015 WL

604985, at *1 (grocery store customers); Douglas, 495 F.3d at 1065 (telephone sub-

scribers). And the animating principle of these cases—that it would be “fairly cum-

bersome” to require consumers to “check the contract every day for possible

changes,” Douglas, 495 F.3d at 1065, does not apply here, in the context of busi-




2
  Nor can Plaintiffs rely on Yarnall’s declaration, which does not establish a genuine
dispute. Surreply 9–10. As Grubhub pointed out in its reply, Yarnall failed, among
other things, to explain where he looked on the devices that he reviewed and whether
there was any internet browsing data at all. GH Reply 8–9. Plaintiffs have not re-
sponded to those deficiencies (or explained why they failed to produce the underly-
ing data as Grubhub requested on May 20). See id.


                                         -6-
         Case 2:18-cv-05630-PD Document 40 Filed 06/18/19 Page 7 of 9



nesses that agreed to contracts directing them to the websites and for whom “moni-

toring for updates is not unduly burdensome,” Margae, 2008 WL 2465450, at *7.

Moreover, there was no evidence in Rodman or Douglas that plaintiffs had actually

clicked on the ToUs like Plaintiffs did here.

      Fourth, Plaintiffs newly cite the “Change” clause within the GH.com ToUs

arbitration provision to argue that it allows them to reject changes and that changes

do not apply retroactively. Surreply 11–12. But that clause addresses changes to an

existing arbitration provision, not to Plaintiffs’ agreement to the addition of the pro-

vision in the first place. ECF 28-32 (“Grubhub reserves the right to change this

‘Dispute Resolution’ section”). In fact, the clause contemplates that Plaintiffs would

still be bound to arbitrate “in accordance with the provisions of this ‘Dispute Reso-

lution’ section as of the date you first accepted this Agreement.” ECF 28-32. Plain-

tiffs’ newly cited cases are inapposite on this point because each involved an arbi-

tration provision that applied only to the agreement in which the provision appeared.

Here, the agreements are broader: the GFR ToUs expressly include the “restaurant

agreement between you and Grubhub,” ECF 28-34, and the GH.com ToUs cover

claims “that in any way relate to your use of the Sites,” ECF 28-32.

   For these reasons, the Court should grant Grubhub’s motion to compel arbitration

and stay or dismiss this action.




                                         -7-
    Case 2:18-cv-05630-PD Document 40 Filed 06/18/19 Page 8 of 9



June 18, 2019                         /s/ Rebekah B. Kcehowski
                                     Rebekah B. Kcehowski
                                     James W. Carlson
                                     JONES DAY
                                     500 Grant Street, Suite 4500
                                     Pittsburgh, PA 15219
                                     T: (412) 391-3939
                                     F: (412) 394-7959
                                     rbkcehowski@jonesday.com
                                     jamescarlson@jonesday.com

                                     Attorneys for Defendant
                                     Grubhub Inc.
         Case 2:18-cv-05630-PD Document 40 Filed 06/18/19 Page 9 of 9




                           CERTIFICATE OF SERVICE

   I certify that, on June 18, 2019, I electronically filed this document with the Clerk

of the Court using CM/ECF and served it on counsel of record identified through

transmission of Notices of Electronic Filing generated by CM/ECF.

                                            /s/ Rebekah B. Kcehowski
                                           Rebekah B. Kcehowski
